department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date uniform issue list legend t c dear sir or madam contact person identification_number telephone number t be this is in reply to your rulings request of date concerning t's proposed transfer of all of its assets to c pursuant to sec_507 of the internal_revenue_code t a charitable_trust and c a nonprofit charitable corporation are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code t will transfer all of its assets to c after its transfer t will dissolve under state law t will have no expenditure_responsibility grants outstanding under sec_4945 of the code at the time of the transfer t and c are controlled by the same individuals the following rulings are requested t's transfer of all of its assets to the newly created charitable corporation c will constitute a transfer pursuant to a reorganization under sec_507 of the code t's transfer will not terminate t's status as a private_foundation under sec_507 of the code and will not result in any termination taxes imposed by sec_507 of the code as a resuit of the transfer the transferee c will be treated as if c were t for purposes of chapter and for part of subchapter_f of chapter of the code cwill succeed to any excess qualifying distributions carryover of t under sec_4942 of the code t's transfer of assets to c will not be an act of self-dealing under sec_4941 of the code the voluntary termination of t as a private_foundation after t's transfer of assets to c will be a taxable_termination under sec_507 of the code but no tax will be imposed under sec_507 of the code because t will not have any assets at the time of its termination t's transfer of assets to c will not constitute a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of the code b an act of self-dealing under sec_4941 of the code c undistributed_income under sec_4942 of the code d excess_business_holdings under sec_4943 of the code e an investment that jeopardizes charitable purposes under sec_4944 of the code or f a taxable_expenditure under sec_4945 of the code t's asset transfer will not cause t c or any disqualified_person as defined under sec_4946 of the code with respect to t or c to be subject_to any_tax under sec_4940 through of the code t will not have to exercise expenditure_responsibility under sec_4945 of the code as a result of the transfer t's transfer of its assets to c will not be treated as a sale_or_exchange of property subject_to tax under sec_4940 of the code the tax basis and holding_period of the transferred assets into c shall be determined in the same manner as if such assets had continued to be held uninterruptedly by t sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which has transferred all of its net assets is not required to file annual information returns under sec_6033 of the code for tax years after the tax_year of such transfer when the transferor has no assets or activities a sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its own charitable distribution_requirements under sec_4942 of the code even for its tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that a private_foundation that has transferred ail a transfer pursuant to sec_507 of the code is of its assets to another private_foundation in not subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to another private_foundation which is effectively controlled directly or indirectly by the same person s who effectively control the transferor foundation then the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and also sec_507 through sec_1_507-3ii of the regulations indicates that a transfer of assets under section its own final b of the code does not relieve the transferor private_foundation from filing returns sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-4 of the regulations provides that the tax under sec_507 of the code on termination of private_foundation_status does not apply to a transfer of assets pursuant to sec_507 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor foundation's excess qualifying distributions under sec_4942 of the code to a transferee foundation that is effectively controlled by the same persons under sec_1_507-3 of the regulations under the regulation the transferee is treated as the transferor and thus the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant inquiry and post-grant reports from a grantee private_foundation on the grantee’s uses of the grant sec_4945 of the code provides that a taxable_expenditure also includes any amount expended by a private_foundation for purposes other than purposes under sec_170 of the code sec_53_4945-6 allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 analysi sec_1 under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets because t will transfer all of its assets to c t's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations t's transfer of all of its assets to c pursuant to sec_507 of the code will not be a termination of t's private_foundation_status under sec_509 of the code and thus will not result in termination_tax under sec_507 of the code on t or c under sec_507 of the code and sec_1_507-3 of the regulations transferee c will be treated as its transferor t for purposes of chapter of the code and sec_507 through of the code 0uul3s3027 under sec_1_507-3 of the regulations t's transfer will result in c being treated as t for purposes of sec_4942 of the code so that t's distribution_requirements under sec_4942 of the code for its tax_year of its transfer may be satisfied by c and b t's qualifying distributions during t's tax_year of its transfer may be treated as made by c a as in revrul_78_387 described above c may reduce its required distributions under sec_4942 of the code including those for c's tax_year of the transfer by the amount if any of t's excess qualifying distributions carryover under sec_4942 of the code as of the time of t's transfer t's transfer of its assets will be for exempt purposes to c which is an organization exempt from federal_income_tax under sec_501 of the code under sec_53_4946-1 of the regulations because c is exempt from federal_income_tax under sec_501 of the code c is not a disqualified_person as to t under sec_4946 of the code for purposes of sec_4941 of the code because t's transfer of assets will not be a transfer between a disqualified_person and a private_foundation t's transfer will not be an act of self-dealing under sec_4941 of the code under sec_507 of the code when t notifies the internal_revenue_service at least one day after t transfers all of its net assets to c of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code t will thus terminate its private_foundation_status pursuant to that sec_507 of the code under sec_507 of the code the value of t's assets after it has transferred all of its assets to thus t's voluntary notice of termination of its private_foundation_status pursuant to c will be zero sec_507 will not result in tax under sec_507 of the code t's transfer of assets to c will not result in tax under sec_4940 of the code as discussed above in t's transfer of assets to c will not result in tax under sec_4941 of the code under sec_1_507-3 of the regulations a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the under sec_1_507-3 of the regulations t's transfer will result in c being treated as code t for purposes of sec_4942 of the code thus t can make its own timely distributions for exempt purposes as required by sec_4942 of the code or c being treated as if c were t can make t's required distributions under sec_4942 of the code on behalf of t in same manner that t would have made the distributions t's transfer will not result in tax under sec_4943 of the code provided that t's assets are not excess_business_holdings of t or c under sec_4943 of the code under sec_4944 of the code t's transfer of assets for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under that section under sec_4945 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 provided that any expenditure_responsibility requirement under sec_4945 is met thus t's transfer to c pursuant to sec_507 of the code will not be a taxable_expenditure under sec_4945 of the code under sec_1_507-3 of the regulations t will not be required to exercise any expenditure_responsibility under sec_4945 of the code because t will transfer all of its assets to c t's asset transfer will not cause t c or any disqualified_person as defined under sec_4946 of the code with respect to t or c to be subject_to any_tax under sec_4940 through of the code under sec_4940 of the code t's transfer of its assets to c will not result in tax to t or c under sec_4940 of the code under sec_1_507-3 of the regulations the tax bases and holding periods of t's assets transferred to c will carry over to c for purposes of sec_4940 of the code accordingly we rule that t's transfer of all of its assets to c will constitute a transfer under sec_507 of the code t's transfer will not terminate t's status as a private_foundation under sec_507 of the code and will not result in termination_tax under sec_507 of the code as a result of t's transfer transferee c will be treated as if c were t for purposes of chapter_3 and part il of subchapter_f of chapter of the code cwill succeed to any excess qualifying distributions carryover of t under sec_4942 of the code t's transfer of assets to c will not be an act of self-dealing under sec_4941 of the code the voluntary termination of t as a private_foundation after t's transfer of its assets to c will be a taxable_termination under sec_507 of the code but no tax will be imposed under sec_507 of the code because t will have no assets at the time of its termination t's transfer of assets to c will not constitute a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of the code b an act of self-dealing under sec_4941 of the code c undistributed_income under sec_4942 of the code d excess_business_holdings under sec_4943 of the code e an investment that jeopardizes charitable purposes under sec_4944 of the code or a taxable_expenditure under sec_4945 of the code t's asset transfer will not cause t c or any disqualified_person as defined under sec_4946 of the code with respect to t or c to be subject_to any_tax under sec_4940 through of the code t will not have to exercise expenditure_responsibility under sec_4945 of the code as a result of the transfer of all of its assets to c f t's transfer of its assets to c will not be subject_to tax under sec_4940 of the code the tax basis and holding_period of t's transferred assets to c shall be determined in the same manner as if t's assets had continued to be held uninterruptedly by t because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely terrell m berkovsky manager exempt_organizations technical group
